                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

REBECCA J. BERRY,                            )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 18-cv-1138-DGW
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      This matter is before the Court on plaintiff’s Motion for Attorney’s Fees.

(Doc. 22). Defendant has responded that he has no objection. (Doc. 24).

      The parties agree that plaintiff is entitled to an award of attorney’s fees in

the amount of $5,234.22, with no additional amount for costs or expenses.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).    The Court further finds that the agreed upon amount is

reasonable and appropriate. This award shall fully and completely satisfy any

and all claims for fees, expenses, and costs, that may have been payable to

plaintiff in this matter pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412.

      Plaintiff’s Petition to Award Attorney Fees (Doc. 22) is GRANTED. The

Court awards plaintiff attorney’s fees in the amount of $5,234.22 (five thousand



                                         1
two hundred and thirty-four dollars and twenty-two cents), with no additional

amount for costs or expenses.

      The amount awarded is payable to plaintiff and is subject to set-off for any

debt owed by plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586

(2010).     See also, Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018).

However, any part of the award that is not subject to set-off to pay plaintiff’s pre-

existing debt to the United States shall be made payable to plaintiff’s attorney

pursuant to the EAJA assignment executed by plaintiff and attached to the fee

petition.

      IT IS SO ORDERED.

      DATE:      September 6, 2019.




                                       DONALD G. WILKERSON
                                       U.S. MAGISTRATE JUDGE




                                          2
